Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-15 are allowed.
Regarding claim 1 and dependents thereof, the prior art does not teach a second seal interface; and a misalignment assembly coupled to the first and second stationary members to move the first and second stationary members the same distance to provide an equal misalignment at the first and second seal interface. US 20160146681 (herein Sun) teaches relevant prior art as presented in Office Action filed 11/19/2021. However, Sun does not teach the misalignment assembly to move members a same distance to provide equal misalignments to a plurality of seal interfaces. 
Regarding claim 10 and dependents thereof, the prior art does not teach, “a gap adjustment assembly associated with the first seal testing subassembly, the gap adjustment assembly adjusting a gap of the first seal interface with a rotatable eccentric adjuster, and a second seal testing subassembly substantially identical to the first seal testing subassembly, the second seal testing subassembly including a second rotating member coupled to the rotating shaft, a second stationary member located adjacent the second rotating member, and a second test seal disposed between the rotating member and the stationary member at a second seal interface, the second seal interface being at least partially located in the tub.” Antonini teaches relevant art, specifically misalignment apparatus 76 in Fig. 2D that functions similar to an eccentric cam in that it creates a noncircular shape to alter alignment. However, it does not teach the present invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852